Restricted Stock Agreement




PAR PACIFIC HOLDINGS, INC.
RESTRICTED STOCK AWARD AGREEMENT
THIS AGREEMENT is made and entered into as of this ___ day of _______, 2020 (the
“Grant Date”) by and between Par Pacific Holdings, Inc., a Delaware corporation
(the “Company”), and _______ (the “Participant”), pursuant to the Par Pacific
Holdings, Inc. 2012 Long Term Incentive Plan (the “Plan”). This Agreement and
the Award contained herein are subject to the terms and conditions set forth in
the Plan, which are incorporated by reference herein, and the following terms
and conditions:
WITNESSETH:
WHEREAS, the Participant is an employee of, or is engaged to provide Services
to, the Company or its Subsidiaries or Affiliates;
WHEREAS, the Company has adopted the Plan in order to advance the interests of
the Company and its stockholders by providing an incentive to attract, retain
and reward persons performing Services for the Company and by motivating such
persons to contribute to the growth and profitability for the Company;
WHEREAS, the Compensation Committee of the Board (the “Committee”) of the Board
of Directors of the Company (the “Board”) has determined that it is in the best
interests of the Company to grant Restricted Stock (as defined herein) under the
Plan to the Participant on the terms and conditions set forth below to encourage
the Participant to remain in the employ of, or continue to provide Services to,
the Company or its Subsidiaries or Affiliates and to reward the Participant for
the Participant’s continued Service; and
WHEREAS, the Participant is entrusted with knowledge of the confidential and
proprietary information and particular business methods of the Company and its
Subsidiaries and Affiliates (the “Company Group”) and the clients of the Company
Group, and the Participant is trained and instructed in the Company Group’s
particular operations, all of which is exceptionally valuable to the Company
Group and vital to the success of the Company Group’s business.
NOW, THEREFORE, in consideration of the various covenants and agreements herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:
1.Award of Restricted Stock. In consideration for the continued Service of the
Participant to any member of the Company Group, and as part of the Plan, the
Company hereby awards to the Participant, subject to the further terms and
conditions set forth in this Agreement, _____ shares (the “Restricted Stock”) of
its common stock, $0.01 par value per share (the “Stock”), as of the Grant Date.
2.    Rights of Stockholder. The Participant shall have all of the rights of a
stockholder with respect to the shares of Restricted Stock (including the right
to vote the shares of Restricted Stock and the right to receive dividends with
respect to the shares of Restricted Stock), except as


1

--------------------------------------------------------------------------------





provided in Section 3 and Section 6 hereof. All cash dividends on shares of
Stock that are the subject of this Agreement shall be paid in cash; provided,
however, that cash dividends paid to the Participant with respect to shares of
Restricted Stock that are ultimately forfeited pursuant to Section 4 hereof as a
result of a voluntary termination or a termination for Cause (as such term is
defined in the Plan) from employment with the Company and its Subsidiaries and
Affiliates shall be forfeited coincident with the forfeiture of such Restricted
Stock and shall be immediately repaid to the Company.
3.    Restrictions on Transfer. Except as otherwise provided in this Agreement,
the Participant may not sell, transfer, assign, pledge, encumber or otherwise
dispose of any of the shares of Restricted Stock or the rights granted hereunder
(any such disposition or encumbrance being referred to herein as a “Transfer”).
Any Transfer or purported Transfer by the Participant of any of the shares of
Restricted Stock shall be null and void and the Company shall not recognize or
give effect to such Transfer on its books and records or recognize the person to
whom such purported Transfer has been made as the legal or beneficial holder of
such shares. The shares of Restricted Stock shall not be subject to sale,
execution, pledge, attachment, encumbrance or other process and no person shall
be entitled to exercise any rights of the Participant as the holder of such
Restricted Stock by virtue of any attempted execution, attachment or other
process until the restrictions imposed herein on the Transfer of the shares of
Restricted Stock shall lapse as provided in Section 4 hereof. Until the Shares
represented hereby vest in accordance with Section 4, the Shares shall be
subject to the following restrictive legend:
THE TRANSFERABILITY OF THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
RESTRICTIONS, TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS
AGAINST TRANSFER) CONTAINED IN THE PAR PACIFIC HOLDINGS, INC. 2012 LONG TERM
INCENTIVE PLAN AND AN AWARD AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER
OF SUCH SHARES AND PAR PACIFIC HOLDINGS, INC. A COPY OF THE PLAN AND AWARD
AGREEMENT ARE ON FILE IN THE CORPORATE OFFICES OF PAR PACIFIC HOLDINGS, INC.


2

--------------------------------------------------------------------------------





4.    Lapse of Restrictions and Forfeiture.
(a)    The restrictions on transfer imposed on the shares of Restricted Stock by
Section 3 and this Section 4 shall lapse with respect to the shares of
Restricted Stock and the Participant will vest, or gain actual “ownership” of
the shares of Restricted Stock in accordance with the following schedule
provided that the Participant has not had a termination of Service for any
reason prior to the applicable vesting date:
Vesting Date
Cumulative Vesting Percentage
First anniversary of the Grant Date
25%
Second anniversary of the Grant Date
50%
Third anniversary of the Grant Date
75%
Fourth anniversary of the Grant Date
100%

(b)    If the application of the vesting schedule in Section 4(a) would yield a
fractional share of Stock, such fractional share shall be rounded down to the
next whole share if it is less than 0.5 and rounded up to the next whole share
if it is 0.5 or more.
(c)    Notwithstanding anything to the contrary in this Section 4, the Award
will be 100% vested upon the Participant’s termination of employment with the
Company and/or its Affiliates due to death or Disability or termination not for
Cause (as defined in the Plan).
(d)    Notwithstanding anything to the contrary in this Section 4, (x) in the
event of a Change in Control in which the resulting entity does not assume,
continue, convert or replace this Agreement, the restrictions on transfer
imposed by Section 3 on the shares of Restricted Stock shall lapse as of
immediately prior to the Change in Control, or (y) in the event of a Change in
Control there is an involuntary termination of the Participant’s employment for
any reason other than Cause (as defined in the Plan) within twenty-four (24)
months following the Change in Control, the restrictions on transfer imposed by
Section 3 on the shares of Restricted Stock shall lapse. For purposes of this
Agreement, the Restricted Stock awarded hereunder will not be considered to be
assumed, continued, converted or replaced by the resulting entity in connection
with the Change in Control unless (i) the Restricted Stock is adjusted to
prevent dilution of the Participant’s rights hereunder as a result of the Change
in Control, and (ii) immediately after the Change in Control, the Restricted
Stock relates to shares of common stock in the resulting entity which are
publicly traded and listed on a national securities exchange.
For purposes of this Agreement, a “Change in Control” means any of the following
events occurring with respect to the Company:
(i)    any Person (other than the Company, any trustee or other fiduciary
holding securities under any employee benefit plan of the Company, or any
company


3

--------------------------------------------------------------------------------





owned, directly or indirectly, by the stockholders of the Company immediately
prior to the occurrence with respect to which the evaluation is being made in
substantially the same proportions as their ownership of the common stock of the
Company) acquires securities of the Company and immediately thereafter is the
beneficial owner (except that a Person shall be deemed to be the beneficial
owner of all shares that any such Person has the right to acquire pursuant to
any agreement or arrangement or upon exercise of conversion rights, warrants or
options or otherwise, without regard to the sixty (60)-day period referred to in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then outstanding securities;
(ii)    during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (i), (iii), or (iv) of this
paragraph) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved but excluding for this purpose any such new director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, corporation,
partnership, group, associate or other entity or Person other than the Board,
cease for any reason to constitute at least a majority of the Board;
(iii)    the consummation of a merger or consolidation of the Company with any
other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or resulting entity) more than 50% of
the combined voting power of the surviving or resulting entity outstanding
immediately after such merger or consolidation; or
(iv)    the stockholders of the Company approve a plan or agreement for the sale
or disposition of all or substantially all of the consolidated assets of the
Company (other than such a sale or disposition immediately after which such
assets will be owned directly or indirectly by the stockholders of the Company,
in substantially the same proportions as their ownership of the common stock of
the Company immediately prior to such sale or disposition) in which case the
Board shall determine the effective date of the Change in Control resulting
therefrom; provided, however, that a transaction described in this clause (iv)
shall not be deemed a Change in Control unless and until such transaction is
consummated.


4

--------------------------------------------------------------------------------





5.    Adjustment Provisions. In the event of any stock dividend or extraordinary
cash dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company, the
Committee shall make or cause to be made an appropriate and equitable
substitution, adjustment or treatment with respect to the Restricted Stock in
accordance with Section 4.2 of the Plan. Any securities, awards or rights issued
pursuant to this Section 5 shall be subject to the same restrictions as the
underlying Restricted Stock to which they relate.
6.    Tax Withholding. As a condition precedent to the receipt of any shares of
Restricted Stock hereunder, the Participant agrees to pay to the Company, at
such times as the Company shall determine, such amounts as the Company shall
deem necessary to satisfy any withholding taxes due on income that the
Participant recognizes as a result of (i) the lapse of the restrictions imposed
by Section 3 hereof on the shares of Restricted Stock or (ii) the Participant’s
filing of an election pursuant to Section 83(b) of the Internal Revenue Code of
1986 (the “Code”), as amended, with respect to the shares of Restricted Stock.
The obligations of the Company under this Agreement and the Plan shall be
conditional on such payment or arrangements, and the Company and its
Subsidiaries and Affiliates shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment otherwise due to the
Participant. In addition, the Participant or Company may elect, unless otherwise
determined by the Committee, to satisfy the withholding requirement by having
the Company withhold shares of vested Restricted Stock with a Fair Market Value,
as of the date of such withholding, sufficient to satisfy the withholding
obligation.
7.    Registration. This grant is subject to the condition that if at any time
the Board or Committee shall determine, in its discretion, that the listing of
the shares of Stock subject hereto on any securities exchange, or the
registration or qualification of such shares under any federal or state law, or
the consent or approval of any regulatory body, shall be necessary or desirable
as a condition of, or in connection with, the grant, receipt or delivery of
shares hereunder, such grant, receipt or delivery will not be effected unless
and until such listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Board or Committee. The Company agrees to make every reasonable effort to effect
or obtain any such listing, registration, qualification, consent or approval.
8.    No Right to Continued Employment or Engagement. In no event shall the
granting of the Restricted Stock or the other provisions hereof or the
acceptance of the Restricted Stock by the Participant interfere with or limit in
any way the right of the Company, a Subsidiary or Affiliate to terminate the
Participant’s employment or engagement as a Service provider at any time, nor
confer upon the Participant any right to continue in the employ or Service of
the Company, a Subsidiary or an Affiliate for any period of time or to continue
his or her present or any other rate of compensation.
9.    Confidential Information, etc. The Participant hereby acknowledges that,
during and solely as a result of the Participant’s employment by, or engagement
as a Service provider with, the Company or its Subsidiaries or Affiliates, the
Participant has received and will continue to receive special training and
education with respect to the operations of such entity(ies) and


5

--------------------------------------------------------------------------------





access to confidential information and business and professional contacts, all
of which is exceptionally valuable to the Company Group and vital to the success
of the Company Group’s business and other related matters. In consideration of
such special and unique opportunities afforded to the Participant as a result of
the Participant’s employment or engagement and the grant of Restricted Stock,
the Participant hereby agrees to be bound by and acknowledges the reasonableness
of the following covenants, which are specifically relied upon by the Company in
entering into this Agreement and as a condition to the grant of the Restricted
Stock. The Participant acknowledges and agrees that each of the individual
provisions of this Section 9 constitutes a separate and distinct obligation of
the Participant to the Company Group, individually enforceable against the
Participant.
(a)    Covenant of Confidentiality. At any time during the term of the
Participant’s employment with, or engagement to provide Services to, the Company
or its Subsidiaries or Affiliates (pursuant to this Agreement or otherwise), and
for a period of five (5) years after the termination of the Participant’s
employment with the Company or its Subsidiaries or Affiliates, as applicable,
for any reason, the Participant shall not, except in furtherance of the Business
of the Company Group or otherwise with the prior authorization of the Company,
in any form or manner, directly or indirectly, divulge, disclose or communicate
to any person, entity, firm, corporation or any other third party (other than in
the course of the Participant’s employment or engagement), or utilize for the
Participant’s personal benefit or for the benefit of any competitor or customer
of the Company Group any Confidential Information. For purposes of this
Agreement, “Confidential Information” shall mean, but shall not be limited to,
any technical or non-technical data, formulae, patterns, compilations, programs,
devices, methods, techniques, drawings, designs, processes, procedures,
improvements, models or manuals of any member of the Company Group or which are
licensed by any member of the Company Group, any financial data or lists of
actual or potential customers or suppliers (including contacts thereat) of the
Company Group, and any information regarding the contracts, marketing and sales
plans, which is not generally known to the public through legitimate origins of
the Company Group. The parties hereto each acknowledge and agree that such
Confidential Information is extremely valuable to the Company Group and shall be
deemed to be a “trade secret.” In the event that any part of the Confidential
Information becomes generally known to the public through legitimate origins
(other than by the breach of this Agreement by the Participant or by
misappropriation), or is required to be disclosed by legal, administrative or
judicial process (provided that the Participant has provided to the Company
reasonable prior notice of such request and the Company has had a reasonable
opportunity, at its expense, to dispute, defend or limit such request for the
Confidential Information), that part of the Confidential Information shall no
longer be deemed Confidential Information for purposes of this Agreement, but
the Participant shall continue to be bound by the terms of this Agreement as to
all other Confidential Information.
(b)    Return of Property. Upon termination of the Participant’s employment or
engagement to provide Services for any reason, the Participant shall promptly
deliver to the Company or its Subsidiaries or Affiliates all correspondence,
drawings, blueprints, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents or any other documents, including all
copies in any form or media, concerning the Company Group’s


6

--------------------------------------------------------------------------------





Customers, marketing strategies, products or processes which contain any
Confidential Information.
(c)    Assignment of Inventions. Any and all writings, inventions, improvements,
processes, procedures and/or techniques now or hereafter acquired, made,
conceived, discovered or developed by the Participant, either solely or jointly
with any other person or persons, whether or not during working hours and
whether or not at the request or upon the suggestion of the Company or its
Subsidiaries or Affiliates, which relate to or are useful in connection with any
business now or hereafter carried on or contemplated by the Company Group,
including developments or expansions of its present fields of operations, shall
be the sole and exclusive property of the Company or its Subsidiaries or
Affiliates, as applicable. The Participant shall make full disclosure to the
Company or its Subsidiaries or Affiliates of all such writings, inventions,
improvements, processes, procedures, techniques, or any other material of a
proprietary nature, including, without limitation, any ideas, inventions,
discoveries, improvements, developments, designs, methods, systems, computer
programs, trade secrets or other intellectual property whether or not patentable
or copyrightable and specifically including, but not limited to, copyright and
mask works, formulae, compositions, products, processes, apparatus, and new uses
of existing materials or machines (collectively, “Inventions”), made, conceived
or first reduced to practice by the Participant solely or jointly with others
while employed by the Company or its Subsidiaries or Affiliates and which relate
to or result from the actual or anticipated business, work, research or
investigation of the Company Group or which are suggested by or result from any
task assigned to or performed by the Participant for the Company Group; and the
Participant shall do everything necessary or desirable to vest the absolute
title thereto in the Company or its Subsidiaries or Affiliates, as applicable.
The Participant shall write and prepare all descriptions, specifications and
procedures regarding the Inventions as may be required by the Company or its
Subsidiaries or Affiliates to protect the Company’s or its Subsidiaries or
Affiliates rights in and to the Inventions, and otherwise aid and assist the
Company or its Subsidiaries or Affiliates so that the Company or its
Subsidiaries or Affiliates can prepare and present applications for copyright or
letters patent therefor and can secure such copyright or letters patent wherever
possible, as well as reissues, renewals, and extensions thereof, and can obtain
the record title to such copyright or patents so that the Company or its
Subsidiaries or Affiliates shall be the sole and absolute owner thereof in all
countries in which it may desire to have copyright or patent protection. The
Participant will, at the Company’s or its Subsidiaries or Affiliates request,
execute any and all assignment, patent or copyright forms and the like, deemed
reasonably necessary by the Company or its Subsidiaries or Affiliate. The
Company’s or its Subsidiaries or Affiliates rights hereunder shall not be
limited to this country but shall extend to any country in the world and shall
attach to each Invention notwithstanding that it is perfected, improved, reduced
to specific form or used after termination the Participant’s employment. The
Participant agrees to lend such assistance as he or she may be able, at the
Company’s or its Subsidiaries or Affiliates request in connection with any
proceedings relating to such letters of patent, trade secrets, copyright or
application thereof, as may be determined by the Company or its Subsidiaries or
Affiliates to be reasonably necessary. The Company, in its sole discretion, may
agree to pay the Participant a reasonable fee to defray any costs or time
incurred by the Participant in providing such assistance. The Participant shall


7

--------------------------------------------------------------------------------





not be entitled to any additional or special compensation or reimbursement
regarding any and all such writings, inventions, improvements, processes,
procedures and techniques.
(d)    Equitable Remedies. In the event that the Participant breaches any of the
terms or conditions set forth in this Section 9, the Participant stipulates that
such breach will result in immediate and irreparable harm to the business and
goodwill of the Company and/or its Subsidiaries or Affiliates and that damages,
if any, and remedies at law for such breach would be inadequate. The Company
and/or its Subsidiaries or Affiliates shall therefore be entitled to seek for
and receive from any court of competent jurisdiction a temporary restraining
order, preliminary and permanent injunctive relief and/or an order for specific
performance to protect its rights and interests and to restrain any violation of
this Agreement and such further relief as the court may deem just and proper,
each without the necessity of posting bond. Following judgment or other final
determination by such court, the non-prevailing party in such proceeding shall
pay the costs and expenses (including court costs and reasonable attorneys’
fees) of the prevailing party. The Company and/or its Subsidiaries or Affiliates
may elect to seek such remedies at its sole discretion on a case by case basis.
Failure to seek any or all remedies in one case shall not restrict the Company
and/or its Subsidiaries or Affiliates from seeking any remedies in another
situation. Such action by the Company and/or its Subsidiaries or Affiliates
shall not constitute a waiver of any of its rights.
(e)    Continuing Obligation. During the Participant’s employment or engagement
to provide Services and upon termination of the Participant’s employment for any
reason the obligations, duties and liabilities of the Participant pursuant to
Sections 9(a) and 9(b) of this Agreement are continuing, and for the periods set
forth in such provisions hereof are absolute and unconditional, and shall
survive and remain in full force and effect as provided in each such Section.
Notwithstanding anything else contained in this Agreement to the contrary, the
parties hereto agree that in the event, and at the moment, the Participant
breaches any of the terms, duties or obligations contained in Sections 9(a) and
9(b) of this Agreement, all of the shares of Restricted Stock as to which the
restrictions on transfer imposed thereon by Section 3 hereof shall not have
lapsed prior to such date will immediately be cancelled and forfeited.
10.    Construction.
(a)    Successors. This Agreement and all the terms and provisions hereof shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, heirs and successors, except as expressly
herein otherwise provided.
(b)    Entire Agreement; Modification. This Agreement contains the entire
understanding between the parties with respect to the matters referred to
herein. Subject to Section 3.3 of the Plan, this Agreement may be amended by the
Committee at any time.
(c)    Capitalized Terms; Headings; Pronouns; Governing Law. Capitalized terms
used and not otherwise defined herein are deemed to have the same meanings as in
the Plan. The descriptive headings of the respective sections and subsections of
this Agreement are inserted for convenience of reference only and shall not be
deemed to modify or construe the provisions which follow them. Any use of any
masculine pronoun shall include the feminine and


8

--------------------------------------------------------------------------------





vice-versa and any use of a singular, the plural and vice-versa, as the context
and facts may require. This Agreement shall be interpreted, construed and
constructed in accordance with the laws of the State of Delaware without regard
to its conflicts of law provisions, except as may be superseded by applicable
laws of the United States.
(d)    Notices. Each notice relating to this Agreement shall be in writing and
shall be sufficiently given if delivered by registered or certified mail, or by
a nationally recognized overnight delivery service, with postage or charges
prepaid, to the address hereinafter provided in this Section 10. Any such notice
or communication given by first-class mail shall be deemed to have been given
two business days after the date so mailed, and such notice or communication
given by overnight delivery service shall be deemed to have been given one
business day after the date so sent, provided such notice or communication
arrives at its destination. Each notice to the Company shall be addressed to it
at its offices at 825 Town and Country Lane, Suite 1500, Houston, Texas 77024
(attention: Chief Financial Officer), with a copy to the Secretary of the
Company or to such other designee of the Company. Each notice to the Participant
shall be addressed to the Participant at the Participant’s address shown on the
signature page hereof.
(e)    Severability.    Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement or the application
thereof to any party or circumstance shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the minimal extent of
such provision or the remaining provisions of this Agreement or the application
of such provision to other parties or circumstances.
(f)    Counterpart Execution. This Agreement may be executed in counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute the entire document.
 
PAR PACIFIC HOLDINGS, INC.
By:  _________________ 

 
 
 
 

 


9